DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “3” has been used to designate both multilumen sheath assembly in paragraph [0040] and endoscope in paragraph [0054].  
Reference character “36” has been used to designate both illumination optics in paragraph [0041] and distal optics in paragraph [0042].  
Reference character “10” has been used to designate both usable/deployable distal portion in paragraph [0053] and low-profile working segment in paragraph [0053].  
Reference character “12” has been used to designate both original diameter OD segment in paragraph [0053] and multilumen extrusion in paragraphs [0054] and [0056].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “24” in Fig.5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: 
Reference character “12” in paragraph [0053] and [0054] are not shown in Figs.3A-3D.  
Reference Character “5” in paragraph [0063] is not shown in Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The disclosure is objected to because of the following informalities:
“ ’1 ” in paragraph [0040] should be “1”.
“rotating imaging core 35, 36, 38 40” in paragraph [0042] should be “rotating imaging cores 35, 36, 38 and 40”.
“FIGs. 4(A)-4(B” in paragraph [0060] should be “FIGs. 4(A)-4(B)”.
“as shown above” in paragraph [0066] should be “as discussed above”.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities: “a distal optics” in lines 3, should be “distal optics”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10 and 16, the term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the examiner is interpreting this to the elongate core not touch the window.
Claims 1 and 16, states “an elastomeric section which is concentrically disposed” where it is unclear if the elastomeric section is concentrically disposed on sheath or core. For examination purposes, the examiner is interpreting this to “an elastomeric section which is concentrically disposed around the elongate core”.
The term "low" in Claim 9 is a relative term which renders the claim indefinite.  The term "low" has no set meaning in the art, and one of ordinary skill in the art would not be reasonably determine what is or is not “low”.  
Claim 3 contains the trademark/trade name PEBAX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Claim 11 recites the limitation "the handle sub-assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 16 states “wherein the elongate core comprises an illumination fiber and a distal optics at the proximal end of the elongate core”, where it is unclear how the distal optics can be at the proximal end of the elongate core. For examination purposes, the examiner is interpreting this to “an illumination fiber and a distal optics at the distal end of the elongate core”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 3, 5, 6, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adair (US 5817015) in view of Ailinger et al. (US 20020013511).
Regarding Claim 1, Adair discloses medical apparatus (endoscope 10) comprising: an elongate core (74) having a distal (Figs.8-10, distal end of core 74) and proximal end (64);
a sheath (60) substantially surrounding the elongate core (74)(Figs.8-10),
and a window attached to the distal end of the sheath (Figs.8-10, col.6, lns.18-53, light fibers 14 and window 12 are attached to sheath 60),
wherein the distal end (Figs.8-10, distal end of the core 74) of the elongate core is near the window (12)(Fig.9).
However, Adair does not disclose the sheath comprises an elastomeric section which is concentrically disposed and is configured to allow the length of the sheath to conform to the length of the elongate core. 
Ailinger et al. teach the sheath comprises an elastomeric section (the elastic sheath 54) which is concentrically disposed (Figs.5 and 6) and is configured to allow the length of the sheath to conform to the length of the elongate core (Figs.5-6, [0015] thin-walled elastic sheath 54 that can be stretched axially over an elongated imaging device to closely conform to the device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adair to have the sheath comprises an elastomeric section which is concentrically disposed and is configured to allow the length of the sheath to conform to the length of the elongate core as taught by Ailinger 
Regarding Claim 2, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, and Ailinger et al. teach wherein the elastomeric section of the sheath comprises a stretchable thermoplastic elastomer ([0034]-[0035], the elastic sheath 54 from the elastomeric sheet 70 where the elastomeric material is thermoplastic). 
Regarding Claim 3, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, and Ailinger et al. teach wherein the elastomeric section is extruded from one of PEBAX, silicon rubber or polyurethane ([0034]-[0035], the elastic sheath 54 from the elastomeric sheet 70 where the elastomeric material is a thermoplastic, elastomeric material, such as polyurethane).
Regarding Claim 5, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, and Adair teaches the medical apparatus (endoscope 10) of claim 1, wherein the window is embedded in the sheath (Figs.8-10, col.6, lns.18-53, sheath includes a window sealed at the distal end; the window 12 can be placed more within the sheath).
Regarding Claim 6, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, and Adair teaches the medical apparatus (endoscope 10) of claim 1, wherein the elongate core comprises a  (col.2, lns.35-67, the housing may be freely rotated within the core to allows images processed by the image sensor to be viewed at the desired angle or orientation).
Regarding Claim 10, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, and Ailinger et al. teach the medical apparatus (endoscope 10) of claim 1, wherein the elastomeric section of the sheath is near the distal end of the sheath ([0028], insertion tube 52 can be easily inserted into the elastic sheath 54 until a distal end 56 of the insertion tube 52).
Regarding Claim 16, Adair discloses endoscope (endoscope 10) comprising: an elongate core (74) having a distal (Figs.8-10, distal end of core 74) and proximal end (64);
wherein the elongate core comprises an illumination fiber (Fig.7, light fibers 14)
and a distal optics at the proximal end of the elongate core (Fig.10, col.6, lns.18-53, the image sensor 16 is slidably mounted within housing 17 with objective lens 19 hermetically sealed in the distal end of core 74);
	a sheath (60) substantially surrounding the elongate core (74)(Figs.8-10),
	an inner positioned tube which is concentrically disposed around the elongate core (Fig.10, col.6, lns.18-53, the electronic housing 17 is received in the distal end of a core in the form of longitudinal tube 74);
	and a window attached to the distal end of the sheath (Figs.8-10, col.6, lns.18-53, light fibers 14 and window 12 are attached to sheath 60),
	wherein the distal end (Figs.8-10, distal end of the core 74) of the elongate core is near the window (12)(Fig.9).
	However, Adair does not teach the sheath comprising an elastomeric section which is concentrically disposed around at least a proximal portion of the elongate core 
	Ailinger et al. teach the sheath comprising an elastomeric section (the elastic sheath 54) which is concentrically disposed around at least a proximal portion of the elongate core (Figs.5-6, [0029] the elastic sheath 54 stretched axially over the insertion tube 52 until a proximal end 62 of the elastic sheath 54 aligns with a proximal end 60 of the insertion tube 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adair to have the sheath comprising an elastomeric section which is concentrically disposed around at least a proximal portion of the elongate core as taught by Ailinger et al in order to decrease the diameter and wall thickness of the elastic sheath as the sheath is stretched axially over the insertion tube. ([0037]-[0039] of Ailinger et al.). 
Regarding Claim 19, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 16, and Ailinger et al. teach wherein the elastomeric section of the sheath comprises a stretchable thermoplastic elastomer ([0034]-[0035], the elastic sheath 54 from the elastomeric sheet 70 where the elastomeric material is thermoplastic elastomeric material)
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Ailinger et al. and in further view of Lee et al. (US 20090069842).
Regarding Claim 4, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the sheath further comprises a semi-rigid section. 
([0108], sheath 46 that is semi-rigid).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al. to have wherein the sheath further comprises a semi-rigid section as taught by Lee et al. in order to hold the distal bending member straight ([0108] of Lee et al.).
Regarding Claim 14, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a handle sub-assembly detachably attached to the elongate sheath.
Lee et al. teach a handle sub-assembly detachably attached to the elongate sheath ([0058]-[0059], [0081], instrument 10 has a handle portion 12 and a detachable shaft portion 14 which can be semi-rigid or flexible).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al. to have a handle sub-assembly detachably attached to the elongate sheath as taught by Lee et al. in order to provide a detachable instrument shaft portion that may be disposable and a re-usable handle portion may be sterilized and reused numerous times ([0057]-[0058] of Lee et al.).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Ailinger et al. in further view of Li et al. (US 6129662).
Regarding Claims 7 and 20, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claims 1 and 16, but does 
Li et al. teach wherein the distal end of the elongate core is maintained within 0.1 mm of the window or is in contact with the window (col.3, lns.20-43, a window of light-transmitting material, the window being spaced away from the light-delivering end 16 of the fiber optic member 10 by a distance greater than about 0.001 inch and less than about 0.1 inch).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al. to have a wherein the distal end of the elongate core is maintained within 0.1 mm of the window or is in contact with the window as taught by Li et al. in order to reduce the light density transmitted through window and out port of surgical tool preventing thermal damage to tissue (col.3, lns.20-43 of Li et al.).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Ailinger et al. and in further view of Cant (US 20110282152).
Regarding Claim 8, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the distal end of the elongate core is touching the window. 
Cant teaches wherein the distal end of the elongate core is touching the window ([0075]-[0076], distal end 40 engages the window 3 it is pushed down further so that the window is pressed against the elongate tube).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et 
Regarding Claim 9, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the contact force between the window and the elongate core is low. 
Cant teaches wherein the contact force between the window and the elongate core is low ([0008], applying a force to window).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al. to have wherein the contact force between the window and the elongate core is low as taught by Lee et al. in order to applied so that the window is pressed and stretched against the elongate tube ([0007]-[0008] of Cant).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Ailinger et al. in further view of Walbrink et al. (US 5449356).
Regarding Claim 11, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the handle sub-assembly includes a vent hole. 
Walbrink et al. teach wherein the handle sub-assembly includes a vent hole (Fig.1, col.11, lns.50-col.12, lns.14, pressure relief valve 180 on the handle 58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al to have wherein the handle sub-assembly includes a vent hole as taught by Walbrink .
Claims 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Ailinger et al. in further view of Petroff et al. (US 20180125372).
Regarding Claim 12, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, but does not discloses wherein the sheath further comprises an inner positioned tube having a smooth, lubricious inner surface. 
Petroff et al. teach wherein the sheath further comprises an inner positioned tube having a smooth, lubricious inner surface ([0084] and [0166], a lubricant (e.g. to provide lubrication between core 120 and shaft 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al.to have wherein the sheath comprises an inner positioned tube having a smooth, lubricious inner surface as taught by Petroff et al. in order to reduce friction between the rotatable optical core and the elongate shaft ([0084] and [0166] of Petroff et al.). The modified device of Adair in view of Ailinger et al. in further view of Petroff et al. will hereinafter be referred to as the modified device of Adair, Ailinger et al. and Petroff et al.
Regarding Claim 13, the modified device of Adair, Ailinger et al. and Petroff et al. teach the claimed invention as discussed above concerning claim 12, and Petroff et al. teach wherein the inner positioned tube has at least one coiled wire, the elongate core configured to be freely rotatable within the inner positioned tube ([0041]-[0044], imaging probe can comprise a fluid positioned between the rotatable optical core and the elongate shaft, and the metal coil).
Regarding Claim 17, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 16, but does not teach the elongate core further comprising a drive cable, and wherein the elongate core is rotatable.
Petroff et al. teach the elongate core comprising a drive cable, and wherein the elongate core is rotatable ([0089], rotation assembly can comprise a drive cable). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al. to have the elongate core comprising a drive cable, and wherein the elongate core is rotatable as taught by Petroff et al. in order to provide the motive force to the retraction assembly ([0089] of Petroff et al.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Ailinger et al. in further view of Kampa et al. (US 20080251966).
Regarding Claim 15, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 1, but does not discloses a spring loaded connector, the connector configured to stretch the sheath when connected.
Kampa et al. teach a spring loaded connector, the connector configured to stretch the sheath when connected ([0122]-[0123], the elastomeric tube 305 provides a flexible skin over the spring 300). 
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Ailinger et al. and in further view of Hamm et al. (US 20170290492).
	Regarding Claim 18, the modified device of Adair and Ailinger et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the inner positioned tube has at least one coiled wire, the elongate core configured to be freely rotatable within the inner positioned tube. 
Hamm et al. teach wherein the inner positioned tube has at least one coiled wire ([0027] the inner tube 30 includes a tube portion 40 and a wire (or wires) 50 coiled around the tube portion 40), the elongate core configured to be freely rotatable within the inner positioned tube ([0027] and [0043], the imaging core to rotate freely). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adair and Ailinger et al. to have wherein the inner positioned tube having at least one coiled wire, the elongate core configured to be freely rotatable within the inner positioned tube as taught by Hamm et al. in order to provide crush resistance and keep the central lumen round during bending, an important attribute for imaging catheters and endoscopes that require a rotating imaging element within a stationary sheath ([0027] of Hamm et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20050165366			Brustad et al.
US 6174280				Oneda et al.	
US 6814715				Bonutti et al.
US 20060135870			Weber
US 20190321175			Zhou et al.
Brustad et al. (US 20050165366) disclose a medical tubing having a length with variable characteristics. The control tube may comprise at least one of glass, silicone, heat shrinkable polyolefin, PTFE, FEP, metallic or other tubing. A flexible portion of a tubular structure may be formed adjacent to a rigid or semi-rigid portion of the tubular structure to provide variable flexibility. (See figures 12A-B and [0029]-[0031]).
Oneda et al. (US 6174280) disclose a sheath for use with an endoscope having a flexible insertion tube to isolate at least a portion of the insertion tube from an external environment, and to alter the bending characteristics of at least a portion of the insertion tube. A sheath window 66 at the extreme distal end 64 of the compliant tube 40 is positioned to correspond to a complementary viewing window 68 on the extreme distal end 44 of the insertion tube 32. A helical coil 70 can be inserted inside the distal end 64 of the compliant tube 40 to encircle the distal end 44 of the insertion tube 32 and retain the insertion tube in alignment with the distal tip 64 of the compliant tube 40.   (See figures and col.5, lns.22-65).
Bonutti et al. (US 6814715) disclose an expandable cannula. The jacket 412 around the core 410 of each of the wires 404 is integrally formed as one piece with the sheath 402. Thus, each of the jackets 412 is formed of the same elastic material as the sheath 402. The elastic polymeric material of the sheath and the jackets 412 may be molded or extruded around the cores 410 during formation of the cannula 400.  The elastic material of the sheath 402 is resiliently stretched and the distance between the wires 404 increases.  (See figures and col.8, lns.60-col.9, lns.39).
Weber (US 20060135870) discloses a catheter assembly comprising an imaging sheath is made of an elastic material, which can stretch and shrink back to conform to the OD of the balloon.  (See figures and [0146]-[0149]).
Zhou et al. (US 20190321175) disclose an expandable introducer sheath for passage of implant delivery catheters, such as catheters for delivery of prosthetic heart valves. The expandable sheath balances the amounts, shapes and positions of various stiff and elastic structures in the sheath to selectively program the expandability and buckling stiffness of the sheath. The sheath 3 including a wall structure having a tip 28 on its distal end and a flared portion on its proximal end 30 and defining a lumen 32 extending therebetween. The wall structure includes an outer elastic layer 20, an intermediate mesh layer 22, a mixed expandable layer 24 and an inner lubricious low-friction liner or layer 26. (See figures 3-8D, abstract and [0068]-[0070]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571}272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795